 SPIVAKLIPTONLLP
 ATTORNEYS AT LAW                                                                              6/2/2021
                                                                                       njohnson@spivaklipton.com
                                                                                       1700 Broadway
                                                                                       New York, NY 10019
                                                                                       T 212.765.2100
                                                                                       F 212.765.8954
                                                                                       spivaklipton.com


                                                June 2, 2021

   Via ECF
   The Honorable Analisa Torres
   United States District Court
   Southern District of New York
   Daniel Patrick Moynihan U.S. Courthouse
   500 Pearl Street
   New York, NY 10007

          Re:       Trustees of the Welfare, Pension and Annuity Funds of Local No. One, I.A.T.S.E.
                    v. Bestek Lighting & Staging Inc.; Case No. 1:21-cv-01873 (AT)

   Dear Judge Torres:

          This firm represents Plaintiffs in the above-referenced matter. Pursuant to Rule I.C of Your
   Honor’s Individual Practices in Civil Cases, I write to request an adjournment of the June 4, 2021
   deadline to move for default judgment. Plaintiffs requests a one-week adjournment of the deadline to
   June 11, 2021. This is the second request for an adjournment of the deadline to move for a default
   judgment, and a prior request for a two-week extension was granted.

           Plaintiffs request the adjournment because the undersigned attorney’s obligations as counsel in
   a federal administrative proceeding, which were anticipated to end last week and were the basis for
   Plaintiffs’ first extension request, have continued into this week. Plaintiffs have not contacted
   Defendant concerning this request because Defendant has not entered an appearance in this matter and
   has defaulted.

          Thank you for the Court’s consideration.

                                                       Respectfully submitted,
GRANTED.
                                                       SPIVAK LIPTON LLP
SO ORDERED.

Dated: June 2, 2021
       New York, New York                              Nicholas J. Johnson
                                                       Counsel for Plaintiffs
